ORDER

The Commissioner of Social Security appeals the July 12, 2001, summary judgment holding that the Commissioner lacked that authority under the Coal Industry Retiree Health Benefits Act, 26 U.S.C. § 9706(a), to make initial assignments of liability for financial responsibility after September 30, 1993. The Supreme Court has recently addressed this precise issue in Barnhart v. Peabody Coal Co., 537 U.S. 149, 123 S.Ct. 748, 154 L.Ed.2d 653 (2003). The Commissioner is now before the court with an unopposed motion for summary reversal of the judgment based on Barnhart v. Peabody Coal Co., supra.
*169We find the Commissioner’s motion to be well-taken. Therefore, the judgment of the district court is VACATED and this action is REMANDED to the district court for reconsideration in light of Barnhart v. Peabody Coal Co., supra.